DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the first converter element comprises a first rectifier circuit and a second rectifier circuit, the second converter element comprises a third rectifier circuit, wherein the first rectifier circuit has a first AC-side pole and a second AC-side pole, the second rectifier circuit has a third AC-side pole and a fourth AC- side pole and the third rectifier circuit has a fifth AC-side pole and a sixth AC-side pole, the first rectifier circuit and the second rectifier circuit are connected in parallel on the DC-voltage side and are connected to a common first DC-voltage-side pole and a common second DC-voltage-side pole, wherein the third rectifier circuit is connected on the DC-voltage side to a third DC- voltage-side pole and a fourth DC-voltage-side pole, wherein the first DC-voltage-side pole is at least connectable to the third DC-voltage side pole by means of a first current path and the second DC-voltage-side pole is at least connectable to the fourth DC- voltage-side pole by means of a second current path, wherein at least the first current path or the second current path comprises a semiconductor switch and the second converter element is supplied with energy from a first DC voltage intermediate circuit connected to the first DC-voltage-side pole and the second DC-voltage-side pole when the first current path and the second current path are closed.”
Regarding claim 4 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…the first converter element comprises a first rectifier circuit and a second rectifier circuit, the second converter element comprises a third rectifier circuit, wherein the first rectifier circuit has a first AC-side pole and a second AC-side pole, the second rectifier circuit has a third AC-side pole and a fourth AC-side pole and the third rectifier circuit has a fifth AC-side pole and a sixth AC-side pole, the first rectifier circuit and the second rectifier circuit are connected in parallel on the DC-voltage side and are connected to a common first DC-voltage-side pole and a common second DC-voltage-side pole, wherein the third rectifier circuit is connected on the DC-voltage side to a third DC- voltage-side pole and a fourth DC-voltage-side pole, wherein the first DC-voltage-side pole is at least connectable to the third DC-voltage-side pole by means of a first current path and the second DC-voltage-side pole is at least connectable to the fourth DC-voltage- side pole by means of a second current path, wherein at least the first current path or the second current path comprises a semiconductor switch, the first current path comprises a first partial current path, wherein the first DC-voltage-side pole and the fifth AC-side pole are at least connectable by means of said first partial current path, and the second current path comprises a second partial current path, wherein the second AC-side pole and the sixth AC-side pole are at least connectable by means of said second partial current path.”
Claims 2-3 and 5-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836